Citation Nr: 1536902	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  06-06 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to January 1966.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.

In a February 2010 decision, the Board denied various service connection claims and reopened and remanded the above claim, as well as claims for service connection for headaches and a respiratory disorder other than sleep apnea for further development.  In a December 2011 decision, the Board denied service connection for a respiratory disorder other than sleep apnea and remanded the remaining service connection claims for further development.

The case was subsequently returned to the Board for appellate review.  Thereafter, the Board requested an advisory medical opinion for the acquired psychiatric disorder claim from the Veterans Health Administration (VHA) in January 2013.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2014).  In April 2013, the Veteran's representative submitted a responsive statement.

In a July 2013 decision, the Board denied the claims for service connection for an acquired psychiatric disorder and headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the acquired psychiatric disorder claim to the Board.  Based on the foregoing, the issue currently in appellate status is as stated above.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The Virtual VA electronic claims file contains additional VA treatment records considered by the Agency of Original Jurisdiction (AOJ).  The VBMS electronic claims file contains the Court documents and an August 2015 written submission and evidence from the Veteran's representative.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the Joint Motion, the Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the parties agreed that the Board erred in relying on a VHA opinion provided by a psychologist rather than a psychiatrist.

Moreover, the Veteran's current representative submitted argument and evidence in response to the Board's 90-day letter in August 2015.  The representative specifically requested return of the case to the AOJ for review of this submission in the first instance.  Thus, the Board finds that a remand is required.

In addition, it appears that the Veteran may have applied for state disability benefits, and clarification from the Veteran is needed in this regard because any related records may be relevant to his claim.  See June 2004 VA treatment record (noting Veteran applied for "State[ ] disability").

Finally, the Board acknowledges the representative's request for remand of the headache claim because it is inextricably linked to the psychiatric claim (see August 2015 written statement); however, the headache claim is no longer in appellate status.  In the Joint Motion, the parties agreed that the Board's July 2013 decision as to the denial of service connection for headaches should not be disturbed.  Thus, no further action is necessary as to that claim at this time.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine if he filed a claim for state or federal disability benefits.  See June 2004 VA treatment record (noting Veteran applied for "State[ ] disability").

Then, after obtaining any necessary authorization, the AOJ should obtain a copy of any decision to grant or deny state or federal disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to a VA psychiatrist for a clarifying opinion as to the nature and etiology of any current psychiatric disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, as well as the March 2007 and May 2010 VA examination reports and January 2013 VHA opinion.  The examiner is directed to the January 2013 VHA opinion request letter for a factual background of the case up until that time, including references to some relevant service and post-service records contained in the claims file.

The Veteran and his representative have contended that he experienced psychiatric problems in service which are related to his current mental health issues.  See, e.g., March 2004, June 2004, and August 2015 written statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period (beginning around March 2004).

For each diagnosis identified other than a personality disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein and the documented in-service diagnosis of schizoid personality disorder.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury (e.g., an additional psychiatric disorder) that occurred during service.

In providing this additional opinion, the examiner is asked to discuss the Veteran's contentions as to the claimed onset of his psychiatric symptoms, as noted above.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the July 2012 supplemental statement of the case.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




